NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   DANIEL LEE THOMPSON, Petitioner.

                         No. 1 CA-CR 14-0337 PRPC
                             FILED 11-15-2016


           Appeal from the Superior Court in Maricopa County
                          No. CR 1989-004473
                          No. CR 1995-006080
                The Honorable Karen A. Mullins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Daniel Lee Thompson, Florence
Petitioner
                           STATE v. THOMPSON
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Randall M. Howe joined.


K E S S L E R, Judge:

¶1             Petitioner Daniel Thompson seeks review of the superior
court’s order dismissing his fourth petition for post-conviction relief
pursuant to Arizona Rule of Criminal Procedure 32.1 (2016).1 We review the
superior court’s denial of post-conviction relief for abuse of discretion. State
v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006) (citation omitted). Finding no such
abuse of discretion, we grant review but deny relief.

¶2            Following a jury trial, Thompson was sentenced on April 30,
1996 to concurrent terms of twenty and fourteen years’ imprisonment for
armed robbery and aggravated assault, respectively.2 He appealed, and the
Court of Appeals affirmed his convictions and sentences on April 4, 1997.
This is an appeal from Thompson’s fourth Rule 32 petition, filed March 20,
2014.3 The superior court denied the motion as untimely and successive and
ruled Thompson failed to state a claim on which relief can be granted in an
untimely Rule 32 proceeding.

¶3              The mandate on Thompson’s direct appeal was issued in
April 1997. According to Rule 32.4(a), a notice of post-conviction relief must
be filed with the court within thirty days after issuance of the mandate by
the appellate court. Ariz. R. Crim. Pro. 32.4(a). Accordingly, the time for
filing expired sometime in May 1997. Thompson claims he should be
excused from the timeliness requirement under Rule 32.1(f) because the
failure to file his petition for post-conviction relief was without fault on his
part. However, an untimely notice may only raise claims pursuant to Rule
32.1(d)-(h). Ariz. R. Crim. Pro. 32.4(a). Thompson’s claim of ineffective



1      We cite to the current version of applicable statutes when no revision
material to this case has occurred.
2      In June 1996, Thompson was also sentenced to a consecutive fifteen-
year term of imprisonment for a 1989 conviction for theft of property.
3      The other petitions were filed August 4, 1997; April 14, 2010; and
August 13, 2012.


                                       2
                         STATE v. THOMPSON
                          Decision of the Court

assistance of counsel is not a proper claim for an untimely or successive
post-conviction relief proceeding.

¶4           For these reasons, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       3